Exhibit 10.3

 

TEAM, INC.

 

RESTATED NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

 

(As amended through June 24, 2004)

 

The following Team, Inc. Restated Non-Employee Directors’ Stock Option Plan (the
“Plan”) is effective as of December 16, 1991, and (as amended through June 24,
2004) reads as follows:

 

1. Purpose. The purpose of the Plan is to strengthen the ability of Team, Inc.
(the “Company”) to attract and to retain the services of experienced and
knowledgeable independent individuals as members of the Board of Directors of
the Company, to extend to them the opportunity to acquire a proprietary interest
in the Company so that they will apply their best efforts for the benefit of the
Company, and to provide those individuals with an additional incentive to
continue in their position, all being for the best interest of the Company and
its stockholders. In furtherance of such purpose, Non-Employee Directors (as
defined below) shall receive Options for their services as members of the Board,
in addition to any other compensation which such Non-Employee Directors may be
entitled to receive.

 

2. Definitions.

 

(a) “Act” means the Securities Exchange Act of 1934, as amended.

 

(b) “Affiliates” means any one or more corporations which are members of a
“parent-subsidiary controlled group” as such term is defined in Section
1563(a)(1)(A) of the Code, except that “more than 50 percent” shall be
substituted for “at least 80 percent” each place it appears in Section
1563(a)(1)(A) of the Code.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Common Stock” means the Company’s $0.30 par value Common Stock.

 

(f) “Date of Grant” means the date on which an Option is granted under the Plan.

 

(g) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(h) “Exercise Price” means the value per share of Common Stock that is equal to
one hundred percent (100%) of the Fair Market Value of a share of Common



--------------------------------------------------------------------------------

Stock on the last date preceding the Date of Grant on which sales of the Common
Stock occurred on the American Stock Exchange or other primary market or
exchange on which the Common Stock traded.

 

(i) “Fair Market Value” means the mean of the opening and closing prices of the
Common Stock reported on the composite tape or other reporting medium (for
securities listed on the American Stock Exchange or other primary market or
exchange on which the Common Stock is traded) as of the relevant date; provided,
however, that if the Common Stock does not trade on the relevant date, such
price shall be determined based upon the mean of the opening and closing prices
of the Common Stock on the next preceding date on which trades occurred; and
provided further, however, that should the primary market or exchange on which
the Common Stock is traded adopt a continuous twenty-four hour trading policy,
“Fair Market Value” for purposes of this Plan shall mean the price of the Common
Stock on the last trade prior to 4:30 p.m., New York time, on any relevant date.

 

(j) “Ineligible Directors” means all members of the Board who are employees or
officers of the Company or any of its Affiliates.

 

(k) “Non-Employee Director” means those members of the Board who are not
employees of the Company or any of its Affiliates.

 

(l) “Option” means an option granted under the Plan. No Option shall be an
“incentive stock option” (as defined in Section 422A of the Code).

 

(k) “Optionee” means a person to whom an Option, which is not expired, has been
granted under the Plan.

 

(l) “Subsidiary” or “Subsidiaries” means any corporation whose capital stock is
more than 80% owned by (i) the Company or (ii) any other Subsidiary of the
Company.

 

(m) “Successor” means the legal representative of the estate of a deceased
Optionee or the person or persons who acquire the right to exercise an Option by
bequest or inheritance or by reason of the death of any Optionee.

 

(n) “Termination of Directorship” of an Optionee means the cessation of such
Optionee’s relationship as a director on the Board.

 

3. Administration of Plan.

 

(a) Ineligible Directors. The Ineligible Directors shall administer the Plan and
shall have such powers and authority as may be necessary for them to carry out
their functions as described in the Plan. The Ineligible Directors shall have
the authority and discretion to interpret the Plan and to make all other
determinations necessary for Plan administration and to prescribe, amend and
rescind any rules and



--------------------------------------------------------------------------------

regulations relating to the Plan, provided that the Ineligible Directors shall
not have the discretion or authority to disregard or change any of the terms and
conditions under which Options are granted to Non-Employee Directors or may be
exercised under the Plan. All interpretations, determinations and actions of the
Ineligible Directors shall be final and binding on all parties.

 

(b) Grants. The Company shall automatically grant:

 

(i) To each Non-Employee Director, on the date of initial adoption of the Plan
by the Board, an Option for that number of shares of Common Stock equal to the
product obtained by multiplying five thousand (5,000) by a number of years, or
any part of any year, of such Non-Employee Director’s prior service on the
Board, with such product being a minimum of fifteen thousand (15,000) and a
maximum of fifty thousand (50,000),

 

(ii) To each Non-Employee Director who is appointed or elected to the Board, on
the date of such appointment or election to the Board, if such Non-Employee
Director had not previously received a grant under this Plan, an Option for that
number of shares of Common Stock equal to the product obtained by multiplying
two thousand (2,000) by a number of years, or any part of any year, of such
Non-Employee Director’s prior service on the Board, with such product being a
maximum of twenty thousand (20,000), and

 

(iii) To each Non-Employee Director who is appointed, elected, reappointed or
reelected to the Board, on the date of such Non-Employee Director’s appointment,
reappointment, election or reelection to the Board, an Option for that number of
shares of Common Stock equal to the product obtained by multiplying five
thousand (5,000) by a number of years, or any part of any year, that such
Non-Employee Director is appointed or elected to serve on the Board;

 

In the event any Option shall, for any reason, terminate or expire or be
surrendered without having been exercised in full, the shares subject to such
Option, but not purchased thereunder shall again be available for Options to be
granted under the Plan. In the event that the number of shares issuable pursuant
to the Plan at the time of any grant hereunder is less than the number of shares
to be issued pursuant to such grant, the Non-Employee Directors to whom the
grant is to be made shall receive grants of Options for the aggregate number of
shares of Common Stock remaining authorized under the Plan, prorated as among
such Non-Employee Directors for the number of shares to which they are entitled
in such grant hereunder. On any date or dates thereafter that Options become
available for issuance under the Plan, whether by cancellation or expiration of
previously issued Options or by an amendment to increase the number of shares
authorized for issuance hereunder, any Non-Employee Directors who previously
were not issued Options to which they were entitled pursuant hereto shall
automatically be granted the number of Options to which they were previously
entitled. In the event that the number of Options available for grant



--------------------------------------------------------------------------------

pursuant to the preceding sentence shall not be sufficient to satisfy all
required grants, Non-Employee Directors shall be granted Options in order of the
dates on which such grants should have been made, with the earliest dates
receiving grants first, and prorated as among Non-Employee Directors, if
necessary, as stated above.

 

Any Non-Employee Director who is granted an Option hereunder shall have the
right to decline the award thereof by giving written notice within forty-eight
(48) hours of receipt of actual notice of such award. Upon due and timely
delivery of any such notice as specified above, (x) the relevant Option shall be
void and shall not have been deemed to have been granted for purposes of Section
16 of the Act and (y) the award shall be deemed to have been declined
“immediately” for purposes of interpretations of the Securities and Exchange
Commission under Section 16 of the Act.

 

(c) Vesting. All of the Options granted pursuant to subparagraphs (i) and (ii)
of Paragraph 3(b) above shall vest immediately upon the Date of Grant. With
respect to the Options granted pursuant to subparagraph (iii) of Paragraph 3(b),
five thousand (5,000) shall vest immediately on the Date of Grant and five
thousand (5,000) shall vest each anniversary thereafter until all of the Options
granted thereunder have thus vested.

 

4. Common Stock Subject to Options. The aggregate number of shares of the
Company’s Common Stock which may be issued upon exercise of Options granted
under the Plan shall not exceed 610,000, subject to adjustment under the
provisions of Paragraph 7. The shares of Common Stock to be issued upon the
exercise of Options may be authorized but unissued shares, shares issued and
reacquired by the Company or shares bought on the market for the purposes of the
Plan. In the event any Option shall, for any reason, terminate or expire or be
surrendered without having been exercised in full, the shares subject to such
Option but not purchased thereunder shall again be available for Options to be
granted under the Plan.

 

5. Participants. Options may be granted under the Plan to any person who is a
Non-Employee Director (as that term is defined above) of the Board.

 

6. Option Agreements. Any Option granted under this Plan shall be evidenced by
an agreement (“Option Agreement”), which shall be approved as to form and
substance by the Ineligible Directors. Each such Option Agreement shall be
executed by an officer of the Company and the applicable Optionee. All Options
and Option Agreements granted under the provisions of this Plan shall be subject
to the following limitations and conditions:

 

(a) Option Price. The Option price per share with respect to each Option shall
be the Exercise Price.

 

(b) Exercise Period of Option. Options may be exercised at any time during the
period beginning on the date of vesting of the particular options to be
exercised and ending ten (10) years after the Date of Grant, subject to earlier
termination under paragraphs 6(g) and (h) below.



--------------------------------------------------------------------------------

(c) Holding Period. No Common Stock issued pursuant to exercise of an Option
granted pursuant to this Plan may be sold, transferred, assigned or otherwise
disposed of within six (6) months following the Date of Grant.

 

(d) Vesting of Shareholder Rights. Neither an Optionee nor his Successor shall
have any of the rights of a shareholder of the Company by reason of holding an
Option, and such shareholder rights will not vest until the certificates
evidencing the shares purchased are properly delivered to such Optionee or his
Successor.

 

(e) Exercise of Option. Each Option or portion thereof shall be exercisable from
time to time over a period commencing on the date of vesting in accordance with
this Plan and ending upon the expiration or termination of the exercise period
of the Option. The Exercise Price of an Option shall be payable upon the
exercise of the Option in cash, by certified or cashier’s check, or, with the
consent of the Ineligible Directors, by assigning and delivering to the Company
shares of Common Stock owned by the Non-Employee Director that have been held by
the Non-Employee Director for at least six (6) months prior to the date of
exercise or, with the consent of the Ineligible Directors, a combination of cash
and such shares. Any shares so assigned and delivered to the Company in payment
or partial payment of the Exercise Price shall be valued at the Fair Market
Value on the date of exercise. Exercise of an Option shall not be effective
until the Company has received written notice of exercise. Such notice must
specify the number of whole shares to be purchased and be accompanied by payment
in full of the aggregate Exercise Price for the number of shares purchased. The
Company shall not in any case be required to sell, issue, or deliver a
fractional share with respect to any Option.

 

(f) Nontransferability of Option. No Option shall be transferable or assignable
by an Optionee otherwise than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined in the Code or Title
I of ERISA, or the rules thereunder. Each Option shall be exercisable, during
the Optionee’s lifetime, only by such Optionee. No Option shall be pledged or
hypothecated in any way and no Option shall be subject to execution, attachment,
or similar process except with the express consent of the Ineligible Directors.

 

(g) Termination of Directorship. Upon an Optionee’s Termination of Directorship,
such Optionee’s Option privileges shall be limited to the shares which were
immediately purchasable by such Optionee at the date of such Termination of
Directorship, and such Option privileges shall expire unless exercised by such
Optionee on or before the second annual anniversary date of the date of such
Termination of Directorship. The granting of an Option to an eligible person
does not alter in any way the rights of the Company, the Board or shareholders
to remove such person as a director or officer at any time or for any reason
allowable under the law or the Company’s Articles of Incorporation or Bylaws,
nor does it confer upon such person any rights or privileges except as
specifically provided for in the Plan.



--------------------------------------------------------------------------------

(h) Death of Optionee. If an Optionee dies while such Optionee is a member of
the Board, such Optionee’s Option to purchase the total number of shares covered
by the applicable Option Agreement shall thereupon become fully exercisable and
shall remain exercisable by the Optionee’s Successor until the close of business
on the first annual anniversary date of the Optionee’s death, at which time they
shall expire.

 

7. Adjustments.

 

(a) In the event that the outstanding shares of Common Stock of the Company are
hereafter increased or decreased or changed into or exchanged for a different
number or kind of shares or other securities of the Company or of another
corporation, by reason of a recapitalization, reclassification, stock split-up,
combination of shares, or dividend or other distribution payable in capital
stock, appropriate adjustment shall be made by the Ineligible Directors in the
number and kind of shares for the purchase of which Options may be granted under
the Plan. In addition, the Ineligible Directors shall make appropriate
adjustment in the number and kind of shares as to which outstanding Options, or
portions thereof then unexercised, shall be exercisable, to the end that the
proportionate interest of the holder of the Option shall, to the extent
practicable, be maintained as before the occurrence of such event. Such
adjustment in outstanding Options shall be made without change in the total
price applicable to the unexercised portion of the Option but with a
corresponding adjustment in the Option price per share.

 

(b) In the event that the Board shall adopt resolutions recommending the
dissolution or liquidation of the Company, any Option granted under the Plan
shall terminate as of a date to be fixed by the Ineligible Directors, provided
that not less than thirty (30) days’ written notice of the date so fixed shall
be given to each Optionee and each such Optionee shall have the right during
such period to exercise his Option as to all or any part of the shares covered
thereby, including shares as to which such Option would not otherwise be
exercisable by reason of an insufficient lapse of time.

 

(c) In the event of a Reorganization (as hereinafter defined) in which the
Company is not the surviving or acquiring company, or in which the Company is or
becomes a wholly owned Subsidiary of another company after the effective date of
the Reorganization, then

 

(i) If there is no plan or agreement respecting the Reorganization
(“Reorganization Agreement”) or if the Reorganization Agreement does not
specifically provide for the change, conversion or exchange of the shares under
outstanding and unexercised stock options for securities of another corporation,
then the Ineligible Directors shall take such action, and the Options shall
terminate, as provided in subparagraph (b) of this Paragraph 7; or



--------------------------------------------------------------------------------

(ii) If there is a Reorganization Agreement and if the Reorganization Agreement
specifically provides for the change, conversion, or exchange of the shares
under outstanding and unexercised stock options for securities of another
corporation, then the Ineligible Directors shall adjust the shares under such
outstanding and unexercised stock options (and shall adjust the shares remaining
under the Plan which are then available to be optioned under the Plan, if the
Reorganization Agreement makes specific provision therefor) in a manner not
inconsistent with the provisions of the Reorganization Agreement for the
adjustment, change, conversion, or exchange of such stock and such Options.

 

(d) The term “Reorganization” as used in subparagraph (c) of this Paragraph 7
shall mean any statutory merger, statutory consolidation, sale of all or
substantially all of the assets of the Company, or sale, pursuant to an
agreement with the Company, of securities of the Company pursuant to which the
Company is or becomes a wholly owned subsidiary of another company after the
effective date of the Reorganization.

 

(e) Adjustments and determinations under this Paragraph 7 shall be made by the
Ineligible Directors, whose decisions shall be final, binding, and conclusive.

 

8. Restrictions on Issuing Shares. The exercise of each Option shall be subject
to the condition that if at any time the Company shall determine in its
discretion that the satisfaction of withholding tax or other withholding
liabilities, or that the listing, registration, or qualification of any shares
otherwise deliverable upon such exercise upon any securities exchange or under
any state or federal law, or that the consent or approval of any regulatory
body, is necessary or desirable as a condition of, or in connection with, such
exercise or the delivery or purchase of shares pursuant thereto, then in any
such event, such exercise shall not be effective unless such withholding,
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Company.
Without limiting the foregoing, the Company will not be obligated to sell any
Shares hereunder unless the Shares are at the time effectively registered or
exempt from registration under the Securities Act of 1933, as amended, and
applicable state securities laws. The Optionee shall make such investment
representations to the Company and shall consent to the imposition of such
legends on the stock certificates as are necessary, in the opinion of the
Company’s counsel, to secure to the Company an appropriate exemption from
applicable securities laws.

 

9. Use of Proceeds. The proceeds received by the Company from the sale of Common
Stock pursuant to the exercise of Options granted under the Plan shall be added
to the Company’s general funds and used for general corporate purposes.

 

10. Amendment, Suspension, and Termination of Plan.

 

(a) The Board shall have the power to amend, suspend or terminate the Plan at
any time subject to the other paragraphs of this paragraph 10, and provided



--------------------------------------------------------------------------------

that the provisions of paragraphs 3(b) and 3(c) of this Plan shall not be
amended more than once every six months, other than to comport with changes in
the Code, ERISA or the rules thereunder.

 

(b) The Board may not, without the relevant Optionee’s written consent, modify
the terms and conditions of an Option previously granted under the Plan.

 

(c) No amendment, suspension or termination of the Plan shall, without the
Optionee’s written consent, alter, terminate or impair any right or obligation
under any Option previously granted under the Plan.